MOTION FOR REHEARING

PER CURIAM.
Appellant asks this court to recall its mandate and allow consideration of an argument not previously raised regarding appellant’s allegedly illegal sentence. We have considered appellant’s supplemental brief and conclude his sentence was not illegal. The court properly sentenced appellant as a habitual violent felony offender, where appellant was convicted of aggravated battery, a felony, on December 12, 1991, within five years of the commission of the instant offense on September 15, 1996. § 775.084(1)(b), Fla. Stat. (1995). Appellant’s motion for rehearing is denied.
POLEN, GROSS and TAYLOR, JJ., concur.